294 F.2d 958
UNITED STATES of America, Plaintiff, Appellant,v.CITY OF SPRINGFIELD, Defendant, Appellee.CITY OF SPRINGFIELD, Defendant, Appellant,v.UNITED STATES of America, Plaintiff, Appellee.
Nos. 5839, 5840.
United States Court of Appeals First Circuit.
Oct. 20, 1961.

Appeals from the United States District Court for the District of Massachusette; Francis J. W. Ford, Judge.
Robert S. Griswold, Jr., Attorney, Department of Justice, Washington, D.C., with whom Remsey Clark, Asst. Atty. Gen., W. Arthur Garrity, Jr., U.S. Atty., Harold Lavien, Asst. U.S. Atty., Boston, Mass., and Roger P. Marquis, Attorney, Department of Justice Washington, D.C., were on brief, for United States of America.
S. Thomas Martinelli, City Sol., Springfield, Mass., with whom John J. O'Connor, Associate City Sol., Springfield, Mass., was on brief, for City of Springfield.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
We have nothing to add to Judge Ford's opinion reported D.C.D.Mass.1961, 190 F.Supp. 817.


2
Judgment will be entered affirming the judgment of the District Court.